This is an appeal from a judgment of the district court of Jefferson county, Tex., in favor of appellees against appellant. The case was tried in the court below, and judgment rendered on November 1, 1929. The case was regularly appealed, and the transcript and statement of facts filed in this court March 8, 1930. The case was duly set for submission in this court for May 15, 1930. The cause is before us without briefs by either party. No motion for a postponement of submission was filed nor any to dismiss the appeal. We have carefully searched the record for fundamental error, and, none appearing, the judgment must be affirmed, and it is so ordered.
Affirmed.